DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 



Allowable Subject Matter
Claims 1-20 are allowed.  


Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1: 
One of the closest prior art references Ramamoorthi et al. (U.S 2020/0252234 A1) discloses a network orchestrator of a software defined wide area network (SD-WAN) (i.e. orchestration engine 13 of a software defined wide area network (SD-WAN) in par. [0021], [0015], Fig. 1), a set of headend gateways (i.e. hub device 6A and hub device 6B in par. [0030]) and a set of branch gateways (i.e. spoke devices 10A-10C in par. [0030]); and assigning the branch gateway to a headend gateway of the set of headend gateways (i.e. determine to route a traffic between spoke device 10 through a 

Another closest prior art references, Pan et al. (U.S. 2016/0381155 A1) discloses determining a physical location of the device based on the IP address of the device (in par. [0032]);

However, none of the prior art references of record discloses or renders obvious at least the claimed features of: 
“determining, based on parameters of the branch gateway, including the IP address, a geographic location of the branch gateway”; 
 	“calculate a suitability score for each headend gateway of the set of headend gateways, wherein the suitability score is based, in part, on the geographic location of the branch gateway in comparison to a geographic location of the each headend gateway; 
rank each headend gateway of the set of headend gateways based on its
suitability score; and
assign the branch gateway to a headend gateway of the set of headend gateways with an optimal suitability score”. 

With respect to claim 7:
One of the closest prior art references Ramamoorthi et al. (U.S 2020/0252234 A1) discloses a network orchestrator of a software defined wide area network (SD-

Another closest prior art references, Lee at al. (U.S. 2015/0333965 A1) discloses receiving, an indication that a gateway has joined the WAN, including identifying information (i.e. receiving, an identifying information of a gateway including an IP address and/or a MAC address in par. [0057], [0058], wherein the identifying information is received from the gateway in par. [0041], Fig. 3); and selecting a set of gateways located in the first geographic region, including the first gateway (i.e. selecting a set of candidate gateways by determining which gateways are located within a predetermined distance (e.g., 50 meters, 100 meters, 250 meters, 500 meters, etc.) from the geographical location of the target gateway in par. [0056]);

Another closest prior art references, Pan et al. (U.S. 2016/0381155 A1) discloses determining a physical location of the device based on the IP address of the device (in par. [0032]); 



However, none of the prior art references of record discloses or renders obvious at least the claimed features of: 
“receiving, at a network orchestrator of a software defined wide area network (SD-WAN), an indication that a first headend gateway has joined the SD-WAN, including identifying information;  
receiving, at the network orchestrator, an indication that a branch gateway has joined the SD-WAN, including identifying information” (emphasis added);
“determining, based on the identifying information of the first headend gateway, a geographic location of the first headend gateway that is located in a first geographic region;  
determining, based on the identifying information of the branch gateway, a geographic location of the branch gateway that is located in the first geographic region” (emphasis added); and
ranking each headend gateway of the set of headend gateways based on its suitability score” (emphasis added);.

With respect to claim 16:
One of the closest prior art references Ramamoorthi et al. (U.S 2020/0252234 A1) discloses a network orchestrator of a software defined wide area network (SD-WAN) (i.e. orchestration engine 13 of a software defined wide area network (SD-WAN) in par. [0021], [0015], Fig. 1), a set of headend gateways (i.e. hub device 6A and hub device 6B in par. [0030]) and a set of branch gateways (i.e. spoke devices 10A-10C in par. [0030]) and assigning the branch gateway to a headend gateway of the set of headend gateways (i.e. determine to route a traffic between spoke device 10 through a single hub device of the plurality of hub devices 6A-6B in par. [0023], [0079], [0118], Fig. 1A, Fig. 1B).

Another closest prior art references, Pan et al. (U.S. 2016/0381155 A1) discloses determining a physical location of the device based on the IP address of the device (in par. [0032]);

Another closest prior art references, Beshai et al. (U.S. 2004/0202111 A1) discloses calculating suitability scores for each headend gateway of the set of headend gateways based on parameters including at least one of: geographical nearness to the branch gateway, capacity of the each headend gateway, link health information between the each headend gateway and the branch gateway (i.e. determining a cost 

	
However, none of the prior art references of record discloses or renders obvious at least the claimed features of:
“receive, from the location determination service, a geographic location of the branch gateway, including a first geographic region” (emphasis added);
“receive, from the branch gateway, link health information for links between the branch gateway and each of the set of headend gateways, respectively;  
calculate a suitability score for each headend gateway of the set of headend gateways, wherein the suitability score is based on weighted parameters including at least one of: geographical nearness to the branch gateway, capacity of the each headend gateway, link homogeneity, the link health information, and dynamic loading of the each headend gateway;
rank each headend gateway of the set of headend gateways based on its suitability score; and
assign the branch gateway to a headend gateway of the set of headend gateways with an optimum suitability score” (emphasis added).
























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464